Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1, 3-9, 11, 13, 15, 16 and 18-25 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3-9, 11, 13, 15, 16, 18-23 and 25, drawn to a method for modeling a three-dimensional protein structure, the method comprising: receiving a primary amino acid sequence of a three-dimensional protein; translating the primary amino acid sequence to a first vector, wherein the first vector comprises a unique numerical descriptor value corresponding to each amino acid residue in the primary amino acid sequence; determining a per-residue conformation index for each amino acid residue in the primary amino acid sequence; determining a vector set for each amino acid residue in the primary amino acid sequence, wherein the vector set comprises a plurality per-residue interaction factors corresponding to a plurality of conformation indexes for that amino acid residue; and using the per-residue interaction vector set to generate a multi-dimensional matrix for the three-dimensional protein structure.
Group II, claim 24, drawn to a system for modeling a three-dimensional protein structure, the system comprising: a processor; and a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to: receive a primary amino acid sequence of a three-dimensional protein; translate the primary amino acid sequence to a first vector, wherein the first vector comprises a unique numerical descriptor value corresponding to each amino acid residue in the primary amino acid sequence; determine a per-residue conformation index for each amino acid residue in the primary amino acid sequence; determine a vector set for each amino acid residue in the primary amino acid sequence, wherein the vector set comprises a plurality per-residue interaction factors corresponding to a plurality of conformation indexes for that amino acid residue; and use the per-residue interaction vector set to generate a multi-dimensional matrix for the three-dimensional protein structure.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a method for modeling a three-dimensional protein structure, the method comprising: receiving a primary amino acid sequence of a three-dimensional protein; translating the primary amino acid sequence to a first vector, wherein the first vector comprises a unique numerical descriptor value corresponding to each amino acid residue in the primary amino acid sequence; determining a per-residue conformation index for each amino acid residue in the primary amino acid sequence; determining a vector set for each amino acid residue in the primary amino acid sequence, wherein the vector set comprises a plurality per-residue interaction factors corresponding to a plurality of conformation indexes for that amino acid residue; and using the per-residue interaction vector set to generate a multi-dimensional matrix for the three-dimensional protein structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Skolnick et al. (US Patent Application Publication No. 2003/0130797 A1).  Skolnick et al. teach a computer-assisted method for determining a three-dimensional structure of a target amino acid sequence using a computer comprising a processor configured to receive and output data in accordance with executable code, the method comprising: (a) generating input data for the computer comprising: (i) inputting into the computer an alignment of a target amino acid sequence with a template amino acid sequence; and (ii) by way of executable code, directing the processor to produce from the alignment a three dimensional reduced protein model comprised of representations of side chains of amino acid residues comprising a target protein; and (b) outputting the three-dimensional reduced protein model to an output device or a storage device, 
wherein the executable code comprises instructions for: (a) converting representations of the side chains of amino acid residues of the target protein to interaction centers connected by virtual covalent bonds, wherein each interaction center comprises a pseudoatom representing a center of mass of the side chain of the represented amino acid to which the interaction center corresponds, and wherein each interaction center, except for the interaction centers representing the amino and carboxy terminal amino acid residues of the target protein, is connected to an immediately proximal interaction center and an immediately distal interaction center via a virtual covalent bond to produce an interaction center chain; and (b) projecting the interaction center chain onto an underlying cubic lattice to produce a projected chain of interaction centers; (c) applying secondary constraints and/or tertiary constraints to a subset of interaction centers of the interaction center chain so as to produce a data set representing a three-dimensional model structure of the target protein, wherein said method further comprising iterating steps (a)-(c), wherein in each iteration, a different set of secondary and tertiary constraints are applied to the interaction centers to produce a series of data sets representing three-dimensional model structures of the target protein, and wherein an energy computation is made for each member of the series of data sets representing the three-dimensional model structures of the target protein (See Claims 1-4, Figures 1-15), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656